Title: To Benjamin Franklin from Miss Ralph, 31 December 1761
From: Ralph, Miss ——
To: Franklin, Benjamin


          
            Decr. 31. 1761.
          
          Miss Ralphs best respects wait upon Dr. Franklin, she with Pleasure, informs him that her Pappa, as the Doctor Said, yesterday, was out of Danger; but, he remains very Low, and weak, She is very Sorry, that she had not the Pleasure of seeing Dr. Franklin, a Tuesday; but, she having set up all Night, was oblig’d, to go to Bed, in the Morning. She desires her Compliments to Mrs. Stephenson.
         
          Addressed: To / Dr [?] / Franklin / in / Craven Street / in the Strand / London
          
            
              Notes on the cover:
              Mr Lo
            
            
              
              Mrs
            
            
              
              Mr AC
            
            
              
              Dr R
            
            
              
              Mrs R
            
            
              
              Mr R
            
          
        